MEMORANDUM **
Phongsoon Dejanu appeals from the district court’s order, following a limited remand pursuant to United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc), concluding that it would not have imposed a materially different sentence had it known that the Sentencing Guidelines were advisory. We have jurisdiction *552pursuant to 28 U.S.C. § 1291, and we affirm.
Dejanu contends that his sentence must be reversed because the district court failed to consider the “parsimony principle,” a consideration in 18 U.S.C. § 3553(a), when it declined to order full re-sentencing. This contention is not reviewable because the district court determined, on remand, that it would not have imposed a materially different sentence under an advisory Guidelines system. See United States v. Combs, 470 F.3d 1294, 1296-97 (9th Cir.2006).
Dejanu also contends that the district court erred by declining to consider evidence that his health had deteriorated since his original sentencing. Because the limited Ameline remand only requires that the district court determine what it would have done “at the time” of the original sentencing, the district court did not have to consider the additional evidence. See Ameline, 409 F.3d 1073, 1083.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.